Citation Nr: 0718361	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Feasibility of additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to February 
1993.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse determination 
by the Vocational Rehabilitation and Employment 
(hereinafterVR&E) Division of the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Winston-Salem, 
North Carolina, (hereinafter RO).    


FINDING OF FACT

The effects of the veteran's multiple service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, prevent him from successfully 
achieving a vocational goal.


CONCLUSION OF LAW

Feasibility of vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, is not 
demonstrated.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 
38 C.F.R. §§ 21.1, 21.35, 21.50, 21.52, 21.53, 21.57 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) held that VA's duties to notify and assist contained 
in the Veterans Claims Assistance Act (VCAA) are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  As Chapter 31 
contains its own notice provisions, it follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
contained in the VCAA are not applicable to this claim.  Id.; 
see also Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b) (2006).

Alternatively, a person is entitled to a rehabilitation 
program under Chapter 31 if such a person is a veteran who 
has a service-connected disability rated at 10 percent or 
more that was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52 
(2006).  

In this case, the veteran has multiple service-connected 
disabilities that combine to a rating of 100 percent and the 
veteran has been determined by the VR&E Division of the RO to 
have a serious employment handicap.  However, in each case in 
which a veteran has either an employment handicap or serious 
employment handicap, the VA must determine the reasonable 
feasibility of achieving a vocational goal.  38 C.F.R. § 
21.53(a).  The matter that is in dispute is whether it is 
reasonably feasibly for the veteran to obtain a vocational 
goal.  The term "vocational goal" is defined by statute as 
gainful employment consistent with a veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).  
Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50. 
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. § 21.57(c)(1).  

In his application for the Vocational Rehabilitation benefits 
at issue which gave rise to this appeal, the veteran stated 
he was interested in attending school to prepare for 
employment as a lawyer or a college professor.  His work 
history includes employment as a security officer, private 
investigator, computer assembler, and corrections officer.  
He has been unemployed since 1999.  His education consists of 
a General Education Degree which the veteran attained in 
1987, and 61 credits at a community college from 1995 to 2000 
in which the veteran attained a Grade Point Average of 3.034.  
He was been found to be entitled to Social Security 
Disability Benefits.  Previous independent living services 
afforded the veteran included scuba diving equipment and 
training, a stationary bike to improve his health, and a 
computer and software.  The veteran completed his independent 
living plain and was rehabilitated by the Louisville, 
Kentucky VR&E Division on September 30, 2003.   

As indicated, the veteran has been found to be 100 percent 
disabling due to his service-connected disabilities.  These 
disabilities consist of steatohepatitis with gastritis, post-
traumatic stress disorder (PTSD), a left shoulder injury, 
chondromalacia of the left knee, exercise induced asthma, 
hypertension and right ankle arthritis.  He also has several 
nonservice-connected disabilities which combine to 100 
percent disability.  The veteran has described limitations 
with lifting, carrying, climbing, stooping, squatting, 
kneeling, reaching overhead, standing, hearing, running, 
working in extreme cold, working around noise, and working 
around fumes, toxic condition, dust, and poor ventilation.  
He has stated that he cannot be around crowds or noise due to 
PTSD, and that this disorder also makes it difficult for him 
to concentrate.  When his liver malfunctions, the veteran 
requires one to three weeks of bed rest, and he stated that 
he has fatigue at all times due to his liver problems. 

As a result of the veteran's various medical difficulties, 
VR&E found that the veteran has not overcome the effects of 
the impairment in employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests.  VR&E also found the veteran's 
education has been largely inadequate to prepare him to 
compete for suitable employment in today's employment market, 
and noted that the veteran can no longer work in his career 
field of protective services.  

A counseling psychologist, with the concurrence of VR&E, 
determined in September 2004 that it was infeasible for the 
veteran to pursue a program of Vocational Rehabilitation.  In 
testimony before the Board in November 2006, the veteran 
disputed this determination and testified that his liver 
condition had "stabilized," and, as such, he was physically 
able to attain his educational and professional goals.  He 
also referenced in support of his claim a statement submitted 
by an employee of a VA "GI/Liver Clinic" dated in August 
2005 in which it was indicated that employment as a scuba 
diving instructor for 10 to 20 hours a week would not 
"hamper" the veteran's liver disease.  

After reviewing the evidence and testimony summarized above, 
the Board finds that achievement of a vocational goal is not 
reasonably feasible.  The veteran's service-connected and 
nonservice-connected disabilities are significant and combine 
to a 100 percent disability rating and that the effects of 
these disabilities, when considered in relation to his 
circumstances, prevent him from successfully achieving his 
vocational goal.  Impairment resulting from PTSD alone, to 
include difficulty concentrating and avoidance of crowds, 
make the desired vocational goals as a professor or lawyer 
unlikely.  The veteran has also been found to be disabled by 
the Social Security Administration, and by his own admission 
has been unemployed since 1999.  As such, his income since 
that time has consisted of disability payments from this 
organization and compensation from VA for his service-
connected disability.  Given such circumstances, and his 
severe medical difficulties, the Board finds that additional 
vocational training is not warranted.   

With respect to the testimony concerning the August 2005 
statement submitted on his behalf indicating that the 
veteran's liver disease would not hamper part-time work as a 
scuba instructor, VA has already provided him scuba diving 
equipment and training pursuant to Chapter 31, and it is not 
clear what additional training he may be seeking in 
connection with this employment goal.  In any event, a 
September 2005 supplemental statement of the case indicates 
that the August 2005 statement was reviewed by the same VA 
counseling psychologist and VR&E made the determination in 
September 2004 referenced above.  Notwithstanding any impact 
of the veteran's liver disease, given the fact that the 
veteran by his own admission has referenced having 
limitations, not related to liver disease, that that would 
seem to preclude successful employment as a scuba instructor, 
such as problems with stooping, squatting, kneeling, reaching 
overhead, standing, working in extreme cold, and 
concentration.  

In short, the Board finds that the evidence shows that the 
effects of the veteran's service-connected and nonservice-
connected disabilities, when considered in relation to his 
circumstances, renders achievement of a vocational goal not 
reasonably feasible under 38 C.F.R. §§ 21.35(h)(3), 21.53(d).  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for the Chapter 31 
benefits sought, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Additional vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


